DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 was amended, and claims 2-20 were added via preliminary amendment on 05/26/2020. Claims 1-20 are pending and are examined in this office action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.
Claims 10 and 20 are rejected under 35 USC 112(b).
Claims 1-20 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 USC 103.
Claims 1-20 are rejected on the grounds of non-statutory double patenting.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 5 and 15 (and claims dependent thereon) recite the following limitations which lack proper antecedent basis in the specification: “dry down start date coefficient”, “dry down adjustment factor”, “baseline maturity duration timeframe”.
Claims 9 and 19 recite the following limitations which lack proper antecedent basis in the specification: “dry down coefficient”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “wherein determining the harvest recommendation is based upon…”; however, neither claim 1 nor claim 10 recites a step of determining a harvest recommendation, and the limitation “harvest recommendation” lacks proper antecedent basis. For the purposes of examination, claim 10 is being interpreted as “The method of Claim 1, further comprising determining the harvest time recommendation, wherein determining the harvest time recommendation is based upon…”. This appears to be consistent with the rest of the application, especially claim 11, last limitation. 

Claim 20 recites “the harvest recommendation”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “the harvest time recommendation”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-10 are directed to a method and claims 11-20 are directed to one or more non-transitory storage media. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea:
	 creating … an equilibrium moisture content time series for a specific geo-location based, at least in part, on the plurality of values crop seed data and weather data, where the equilibrium moisture content time series represents average daily dry-basis equilibrium moisture content fraction over a series of time data points; (A person could practically create an equilibrium moisture content time series for a specific geo-location based on crop seed data and weather data which represents average daily dry-basis equilibrium moisture content fraction, perhaps using pen and paper to keep track of the values. The limitation indicates no particular way of creating the time series. A person could, for example, use a rule of thumb or consult a chart for translating the crop seed data and weather data into daily dry-basis equilibrium moisture content fraction. This is a recitation of a mental process.)
	…calculating … an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data; (The calculation of the R6 moisture content based on the plurality of values representing crop seed data is a recitation of a mathematical calculation, which is a mathematical concept.)
	…creating … a grain dry down time series for the specific hybrid seed at the specific geo-location based, at least in part, on the equilibrium moisture content time series, the R6 moisture content for the specific hybrid seed, and a calculated drying coefficient for the specific hybrid seed, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time; and (A person could practically create a grain dry down times series, perhaps using pen and paper to keep track of the values. The limitation indicates no particular way of creating the time series from the claimed data. A person could, for example, use a rule of thumb or consult a chart for 
	
	Claims 2-3 recite the abstract idea identified above regarding claim 1.

	Claim 4 recites at least the abstract idea identified above regarding claim 1. Claim 4 further recites
	wherein creation of the equilibrium moisture content time series by the equilibrium moisture content logic comprises: deriving an average daily dry-basis equilibrium moisture content fraction value at a specific time using …a Chung-Pfost equation; (Deriving an average daily dry-basis equilibrium moisture content fraction using a Chung-Pfost equation is a recitation of a mathematical concept.)
	compiling the equilibrium moisture content time series using derived average daily dry-basis equilibrium moisture content fraction values over a series of time data points. (This step is a recitation of compiling the values computed above into a time series. This is practical to perform in the human mind, perhaps assisted by pen and paper. For example, writing the values in an ordered list would be a practical way for a person to organize this information. This is a recitation of a mental process.)

	Claim 5 recites at least the abstract idea identified above regarding claim 1. Claim 5 further recites
	wherein calculation of the R6 moisture content comprises: deriving a dry down start date coefficient based, at least in part, on R6 data for the specific hybrid seed; deriving a dry down adjustment factor based, at least in part, on relative maturity of the specific hybrid seed; calculating an R6 moisture content for the specific hybrid seed using the dry down start date coefficient, the dry down adjustment factor, the relative maturity of the specific hybrid seed, and a baseline maturity duration timeframe. (This is a recitation of sub-steps to be performed in the calculation step. The steps recite deriving and calculation values used in the calculation of the R6 moisture content. This is a recitation of a mathematical concept.)

	Claim 6 recites at least the abstract idea identified above regarding claim 5. Claim 6 further recites
	wherein the dry down start date coefficient is calculated as a median of a posterior distribution of R6 dates for the specific hybrid seed, where the posterior distribution of R6 dates is a compilation of historical R6 dates for the specific hybrid seed measured across one or more fields. (This is a recitation of calculating the dry down start date coefficient as a median of a posterior distribution of R6 dates for the specific hybrid seed, which is a recitation of a mathematical concept.)

	Claim 7 recites at least the abstract idea identified above regarding claim 5. Claim 7 further recites
	wherein the dry down adjustment factor is calculated as a median of a posterior distribution of variation between observed maturity dates and estimated R6 dates for the specific hybrid seed measured across one or more fields. (This is a recitation of calculating the dry down adjustment factor as a median of a posterior distribution of variation between observed and estimated dates, which is a recitation of a mathematical concept.)

	Claim 8 recites at least the abstract idea identified above regarding claim 5. Claim 8 further recites
	wherein the baseline maturity duration timeframe is configured based upon a type of the hybrid seed.  (A person could practically configure the baseline maturity duration timeframe based upon a type of the hybrid seed. For example, a person could simply know that a particular type of seed typically has a maturity duration timeframe of a particular value. Alternatively, a person could consult a table or chart to identify this information. The person could also simply guess at a maturity duration timeframe. This is a recitation of a mental process.)

	Claim 9 recites at least the abstract idea identified above regarding claim 1. Claim 9 further recites
	wherein creation of the grain dry down time series comprises: calculating a rate of change in moisture value for the specific hybrid seed at a specific time, where the rate of change in moisture equals a difference between the moisture content within the specific hybrid seed and the equilibrium moisture content at a specific time, multiplied by a dry down coefficient; (This step is a recitation of performing a calculation of a rate of change in moisture value using a particular formula, expressed as prose. This is a recitation of a mathematical concept.)
	determining the moisture content within the specific hybrid seed based on the R6 moisture content for the specific hybrid seed; (This step is practical to perform in the human mind. The claim recites no particular way in which the determination is to be accomplished. For example, a person could simply determine that the moisture content is the same as the R6 moisture content, or could estimate using some rule of thumb based on days until/since the R6 date.)
	deriving the equilibrium moisture content from the equilibrium moisture content time series at the specific time calculated; (This step is practical to perform in the human mind. The claim recites no particular way in which the derivation is performed. For example, a person could simply identify the element of the time series corresponding to the specific time, which amounts to no more than reading a number from a list. This is a recitation of a mental process.)
	determining the dry down coefficient based upon a function of relative maturity expressed in days; (This step recites using a function of relative maturity to determine the dry down coefficient. Using a function to determine one value from another is a recitation of a mathematical concept.)
	compiling the calculated rate of change in moisture values to create the grain dry down time series. (This step is practical to perform in the human mind. Given the calculated rate of change values, a person could record these as a time series, perhaps assisted by pen and paper by simply writing them down in order. This is a recitation of a mental process.)
	Claim 10 recites at least the abstract idea identified above regarding claim 1 Claim 10 further recites
	wherein determining the harvest recommendation is based upon selecting a date from the grain dry down time series where the grain moisture equals a target moisture value. (This step is 

Claim 11 recites one or more non-transitory storage media storing instructions which cause one or more computing devices to perform a method which is substantially similar to claim 1. Claim 11 recites substantially the same abstract idea.

Claims 12-20 recite substantially similar subject matter to claims 2-10, respectively, and recite substantially the same abstract idea.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. Note in particular MPEP 2106.04.

	Regarding claims 1-20, these claims recite a method and one or more non-transitory storage media which perform an abstract idea to determine a harvest time recommendation and display the recommendation. The claims, considered as a whole, do not recite an improvement to computer technology or to any other technology. See MPEP 2106.05(a).

	Claim 1 recites the following additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application as explained:
	receiving over a digital data communication network (Receiving data over a network for performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract 
	at an agricultural intelligence computer system comprising one or more processors and digital memory, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	electronic digital data comprising a plurality of values representing crop seed data and weather data for one or more agricultural fields; (This is a recitation of a particular type or source of data to be used in performing the abstract idea. Limiting the abstract idea to a particular type or source of data is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	… storing in computer memory an equilibrium moisture content time series for a specific geo-location (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	using digitally programed logic in a grain moisture logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	…storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data; (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	… storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	…using digitally programed logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	displaying a harvest time recommendation for harvesting crop grown on one or more agricultural fields based, at least in part, on the electronic digital data. (This is a step of displaying a result of performing the abstract idea. The displaying is recited at a high level and invokes the computer merely as a tool to perform an existing process (displaying information). This a mere instruction to apply the exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

	Claim 2 further recites the following additional elements, which considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application as explained:
	wherein the crop seed data includes digital data representing estimated relative maturity of the specific hybrid seed and R6 data for the specific hybrid seed that is based upon historical phenology modeling data. (This is a recitation of a particular type or source of data to be used in performing the abstract idea. Limiting the abstract idea to a particular type or source of data is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)


	wherein the weather data comprises digital data representing values for historical average, maximum, and minimum daily temperature, historical daily dewpoint temperatures, historical average relative humidity, and historical saturated vapor pressure for a given temperature for the one or more fields. (This is a recitation of a particular type or source of data to be used in performing the abstract idea. Limiting the abstract idea to a particular type or source of data is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Claim 4 further recites the following additional elements, which considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application as explained:
computer execution of a digital representation of (This is a high level recitation of using generic computing equipment or processes to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 5-10 do not recite further additional elements which might integrate the abstract idea into a practical application and do not integrate the abstract idea into a practical application for the reasons given above. 

	Claim 11 recites the following additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application as explained:
	One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method comprising the steps of: (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)	
	receiving over a digital data communication network (Receiving data over a network for performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g), noting especially the “Mere Data Gathering” examples.)
	at an agricultural intelligence computer system comprising one or more processors and digital memory, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	electronic digital data comprising a plurality of values representing crop seed data and weather data for one or more agricultural fields; (This is a recitation of a particular type or source of data to be used in performing the abstract idea. Limiting the abstract idea to a particular type or source of data is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	… storing in computer memory an equilibrium moisture content time series for a specific geo-location (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	using digitally programed logic in a grain moisture logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	…storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data; (This step is directed to storing 
	using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	… storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	…using digitally programed logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	displaying a harvest time recommendation for harvesting crop grown on one or more agricultural fields based, at least in part, on the electronic digital data. (This is a step of displaying a result of performing the abstract idea. The displaying is recited at a high level and invokes the computer merely as a tool to perform an existing process (displaying information). This a mere instruction to apply the exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 12-20 recite substantially similar additional elements to claims 2-20 and fail to integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 11.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the 
	
	Regarding claims 1-20, these claims recite a method and one or more non-transitory storage media which perform an abstract idea to determine a harvest time recommendation and display the recommendation. The claims, considered as a whole, do not recite an improvement to computer technology or to any other technology. See MPEP 2106.05(a).

	Claim 1 recites the following additional elements, which, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea as explained:
	receiving over a digital data communication network (Receiving data over a network for performing the abstract idea is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g), noting especially the “Mere Data Gathering” examples. Moreover, receiving information over a network is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example i. Receiving or transmitting data over a network.)
	at an agricultural intelligence computer system comprising one or more processors and digital memory, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	electronic digital data comprising a plurality of values representing crop seed data and weather data for one or more agricultural fields; (This is a recitation of a particular type or source of data to be used in performing the abstract idea. Limiting the abstract idea to a particular type or source of data is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
	using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	… storing in computer memory an equilibrium moisture content time series for a specific geo-location (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, storing data in a computer memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example iv. Storing and retrieving information in memory.)
	using digitally programed logic in a grain moisture logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	…storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data; (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, storing data in a computer memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example iv. Storing and retrieving information in memory.)
	using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	… storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, storing data in a computer memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example iv. Storing and retrieving information in memory.)
	…using digitally programed logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	displaying a harvest time recommendation for harvesting crop grown on one or more agricultural fields based, at least in part, on the electronic digital data. (This is a step of displaying a result of performing the abstract idea. The displaying is recited at a high level and invokes the computer merely as a tool to perform an existing process (displaying information). This a mere instruction to apply the exception, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)

	Claim 2 further recites the following additional elements, which considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application as explained:
	wherein the crop seed data includes digital data representing estimated relative maturity of the specific hybrid seed and R6 data for the specific hybrid seed that is based upon historical phenology modeling data. (This is a recitation of a particular type or source of data to be used in performing the abstract idea. Limiting the abstract idea to a particular type or source of data is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h).)

	Claim 3 further recites the following additional elements, which considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application as explained:
	wherein the weather data comprises digital data representing values for historical average, maximum, and minimum daily temperature, historical daily dewpoint temperatures, historical average relative humidity, and historical saturated vapor pressure for a given temperature for the one or more fields. (This is a recitation of a particular type or source of data to be used in performing the abstract idea. Limiting the abstract idea to a particular type or source of data is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h).)


computer execution of a digital representation of (This is a high level recitation of using generic computing equipment or processes to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)

Claims 5-10 do not recite further additional elements which might integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons given above. 

	Claim 11 recites the following additional elements, which, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea as explained:
	One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method comprising the steps of: (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)	
	receiving over a digital data communication network (Receiving data over a network for performing the abstract idea is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g), noting especially the “Mere Data Gathering” examples. Moreover, receiving information over a network is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example i. Receiving or transmitting data over a network.)
	at an agricultural intelligence computer system comprising one or more processors and digital memory, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	electronic digital data comprising a plurality of values representing crop seed data and weather data for one or more agricultural fields; (This is a recitation of a particular type or source of 
	using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	… storing in computer memory an equilibrium moisture content time series for a specific geo-location (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, storing data in a computer memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example iv. Storing and retrieving information in memory.)
	using digitally programed logic in a grain moisture logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	…storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data; (This step is directed to storing data determined as part of the abstract idea in a computer memory. This is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, storing data in a computer memory is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example iv. Storing and retrieving information in memory.)
	using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	… storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location (This step is directed to storing data determined as part of the abstract idea in 
	…using digitally programed logic of the agricultural intelligence computer system, (This is a high level recitation of using generic computing equipment to perform the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	displaying a harvest time recommendation for harvesting crop grown on one or more agricultural fields based, at least in part, on the electronic digital data. (This is a step of displaying a result of performing the abstract idea. The displaying is recited at a high level and invokes the computer merely as a tool to perform an existing process (displaying information). This a mere instruction to apply the exception, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)

	Claims 12-20 recite substantially similar additional elements to claims 2-20 and fail to amount to significantly more than the abstract idea for the same reasons in view of the discussion of claim 11.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-2, 4, 10-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Mewes” (US 2017/0061299 A1, see PTO-892) in view of “Maiorano” (MIMYCS: Moisture, a process-based model of moisture content in developing maize kernels).

	Regarding claim 1, Mewes teaches
	A method comprising: (Mewes, Abstract describes a modeling framework for evaluation the impacts of weather and observations to make predictions regarding harvest decision-making. [0011, 0013] indicates that one of the applications is predicting in-field dry-down of agricultural commodities. [0078-0080] describe a computer implementation in which the systems and methods may be performed by a computer, including software or instructions for performing the various steps. The steps described below would be performed via computer using program instructions for performing the steps.)
	receiving over a digital data communication network at an agricultural intelligence computer system comprising one or more processors and digital memory, electronic digital data comprising a plurality of values representing crop seed data and weather data for one or more agricultural fields; (Mewes, [0078-0080] describe a computer implementation including processors and digital memory. [0022-0025] indicates that the model ingests or receives data comprising weather data and crop and plant seed data, including data observed on-site. [0026] indicates that this data is ingested via data ingest module 171. The full network may be seen in Figure 1.)
	using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, (Mewes, [0078-0080] describe a computer implementation in which the systems and methods may be performed by a computer, including software or instructions for performing the various steps. The steps described below would be performed via computer using 
	…using digitally programed logic in a grain moisture logic of the agricultural intelligence computer system, (Mewes, [0078-0080] describe a computer implementation in which the systems and methods may be performed by a computer, including software or instructions for performing the various steps. The steps described below would be performed via computer using program instructions for performing the steps. The term “logic” is being interpreted as encompassing software or instructions. This appears to be consistent with the as-filed specification at [0092]. The software or instructions taught by Mewes for performing the functions which are performed by a particular “logic” are what correspond to that “logic”.)
	using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location… where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time; and 
 (Mewes, [0009, 0024, 0029] indicates that the system may predict dry-down of a crop over time, including a simulation of expected drydown. The simulation of dry-down of the crop in the particular field over time necessarily includes a plurality of time values (otherwise it would not be “over time”), and consequently constitute a time series. Since the technique is computer-implemented, these values are necessarily stored. [0078-0080] describe a computer implementation in which the systems and methods may be performed by a computer, including software or instructions for performing the various steps. The steps described below would be performed via computer using program instructions for performing the steps. The term “logic” is being interpreted as encompassing software or instructions. This appears to be consistent with the as-filed specification at [0092]. The software or instructions taught by Mewes for performing the functions which are performed by a particular “logic” are what correspond to that “logic”.)
	 …using digitally programed logic of the agricultural intelligence computer system, (Mewes, [0078-0080] describe a computer implementation in which the systems and methods may be 
	displaying a harvest time recommendation for harvesting crop grown on one or more agricultural fields based, at least in part, on the electronic digital data. (Mewes, [0022, 0024] indicates  that the ingested data may be analyzed to determine an expected harvest date or harvest window. [0012] indicates that this data may be output directly to farmers, to third parties or in a harvest advisory tool. [0069] indicates that users may be able to view various aspects of the harvest advisory model using a display.)
	Mewes does not appear to explicitly teach 
	…creating and storing in computer memory an equilibrium moisture content time series for a specific geo-location based, at least in part, on the plurality of values crop seed data and weather data, 
	where the equilibrium moisture content time series represents average daily dry-basis equilibrium moisture content fraction over a series of time data points; 
	… calculating and storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data; 
	…creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location based, at least in part, on the equilibrium moisture content time series, the R6 moisture content for the specific hybrid seed, and a calculated drying coefficient for the specific hybrid seed, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time; and 
	However, Maiorano—directed to analogous art—teaches
	…creating and storing in computer memory an equilibrium moisture content time series for a specific geo-location based, at least in part, on the plurality of values crop seed data and weather data, (Maiorano: Page 89, equation (9) shows a formula used to compute the equilibrium 
	where the equilibrium moisture content time series represents average daily dry-basis equilibrium moisture content fraction over a series of time data points; (Maiorano: As described above, the time series is computed hourly (i.e. over a series of time data points). As described at page 89, paragraph preceding equations (8) and (9), the equilibrium moisture content is for a percent (i.e. a fraction out of 100) for dry basis equilibrium moisture content. Page 89, left column, last paragraph indicates that computing the dry-down values on a daily basis is common.)
	… calculating and storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data; (Maiorano: Page 88, equation 4 shows the formula for computing the moisture content of the seed at physiological maturity. As described at page 86, last sentence continuing onto page 87 indicates that for corn physiological maturity corresponds to the “black layer” stage. As indicated at [0006] of the instant specification, this corresponds to the “R6 stage”. Page 88, right column, first few sentences indicates that moisture content at physical maturity may be an input to the MIMYCS.Moisture module. This value is used to calibrate the exponential model shown on page 88, equation (3). The calibration step is equation (6) and preceding explanation. The calculation of the physiological maturity which is input to the 
	…creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location based, at least in part, on the equilibrium moisture content time series, the R6 moisture content for the specific hybrid seed, and a calculated drying coefficient for the specific hybrid seed, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time; and (Maiorano: Page 88, last paragraph describes using the differential equation shown in equation (7) to compute the dry down of the grain. Since the dry-down calculation begins at physiological maturity (i.e. “black layer” or “R6 stage”), the value for grain moisture at this stage (discussed just prior at paragraph containing equation (4)) corresponds to the initial condition for the differential equation. The values Me in equation (7) are the values for the equilibrium moisture content. The value k is understood to correspond to the calculated drying coefficient. As described at the beginning of page 89, this value was calculated by another author to be k=0.0281.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Mewes to use the specific techniques for computing dry-down taught by Maiorano because a person in possession of the teaching of Mewes would require implementation details for how to perform the dry-down computation since Mewes teaches dry-down prediction, but does not provide implementation details. Maiorano teaches a specific and detailed method for computing dry down that is easy to integrate into crop models as described by Maiorano at page 94, last paragraph. 

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Mewes teaches
	wherein the crop seed data includes digital data representing estimated relative maturity of the specific hybrid seed and R6 data for the specific hybrid seed that is based upon historical phenology modeling data. (Mewes, [0022, 0025, 0065] describes having temporal windows of mature 

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Mewes does not appear to explicitly teach 
	wherein creation of the equilibrium moisture content time series by the equilibrium moisture content logic comprises: deriving an average daily dry-basis equilibrium moisture content fraction value at a specific time using computer execution of a digital representation of a Chung-Pfost equation; 
	compiling the equilibrium moisture content time series using derived average daily dry-basis equilibrium moisture content fraction values over a series of time data points. 
	However, Maiorano—directed to analogous art—teaches
	wherein creation of the equilibrium moisture content time series by the equilibrium moisture content logic comprises: deriving an average daily dry-basis equilibrium moisture content fraction value at a specific time using computer execution of a digital representation of a Chung-Pfost equation; (Maiorano: As described above, Maiorano teaches computing an average daily dry-basis equilibrium moisture content fraction value using equation (9). Any of the times at which this value is computed may be taken to be the “specific time”. It is also understood that in the combination with Mewes, this method is performed on a computer so any application of any equation necessarily involves a digital representation of the equation. Furthermore, at page 94, last two sentences describe using some of the other equations available in the literature. In particular, they suggest using an equation found in the article by Chung and Pfost from 1967. An equation presented by Chung and Pfost is understood to be a Chung-Pfost equation.) 
	compiling the equilibrium moisture content time series using derived average daily dry-basis equilibrium moisture content fraction values over a series of time data points. (Maiorano: As 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Mewes teaches
	wherein determining the harvest recommendation is based upon selecting a date from the grain dry down time series where the grain moisture equals a target moisture value. (Mewes, [0030] describes a harvest condition output profile that provides estimates of dry-down and harvest dates. [0068] further describes using dry-down information to time a harvest window. [0003] describes using a moisture threshold to determine whether or not the moisture level is appropriate for safe storage of the grain.)

	Regarding claim 11, Mewes teaches
	One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method comprising the steps of: (Mewes, Abstract describes a modeling framework for evaluation the impacts of weather and observations to make predictions regarding harvest decision-making. [0011, 0013] indicates that one of the applications is predicting in-field dry-down of agricultural commodities. [0078-0080] describe a computer implementation in which the systems and methods may be performed by a computer, including software or instructions for performing the various steps. The steps described below would be performed via computer using program instructions for performing the steps. [0078-0079] describes an embodiment as software that can be stored on a storage medium. [0078] indicates that nonvolatile storage or memory may be used.)
	receiving over a digital data communication network at an agricultural intelligence computer system comprising one or more processors and digital memory, electronic digital data comprising a plurality of values representing crop seed data and weather data for one or more agricultural fields; (Mewes, [0078-0080] describe a computer implementation including processors and digital memory. [0022-0025] indicates that the model ingests or receives data comprising weather data and crop and plant seed data, including data observed on-site. [0026] indicates that this data is ingested via data ingest module 171. The full network may be seen in Figure 1.)
	using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, (Mewes, [0078-0080] describe a computer implementation in which the systems and methods may be performed by a computer, including software or instructions for performing the various steps. The steps described below would be performed via computer using program instructions for performing the steps. The term “logic” is being interpreted as encompassing software or instructions. This appears to be consistent with the as-filed specification at [0092]. The software or instructions taught by Mewes for performing the functions which are performed by a particular “logic” are what correspond to that “logic”.)
	…using digitally programed logic in a grain moisture logic of the agricultural intelligence computer system, (Mewes, [0078-0080] describe a computer implementation in which the systems and methods may be performed by a computer, including software or instructions for performing the various steps. The steps described below would be performed via computer using program instructions for performing the steps. The term “logic” is being interpreted as encompassing software or instructions. This appears to be consistent with the as-filed specification at [0092]. The software or instructions taught by Mewes for performing the functions which are performed by a particular “logic” are what correspond to that “logic”.)
	…using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location…, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time; (Mewes, [0009, 0024, 0029] indicates that the system may predict dry-down of a crop over time, including a simulation of expected drydown. The simulation of dry-down of the crop in the particular field over time necessarily includes a plurality of time values (otherwise it would not be “over time”), and consequently 
	using digitally programed logic in a harvest recommendation logic of the agricultural intelligence computer system, (Mewes, [0078-0080] describe a computer implementation in which the systems and methods may be performed by a computer, including software or instructions for performing the various steps. The steps described below would be performed via computer using program instructions for performing the steps. The term “logic” is being interpreted as encompassing software or instructions. This appears to be consistent with the as-filed specification at [0092]. The software or instructions taught by Mewes for performing the functions which are performed by a particular “logic” are what correspond to that “logic”.)
	determining and displaying a harvest time recommendation for harvesting crop grown from the specific hybrid seed planted based, at least in part, on the grain dry down time series. (Mewes, [0022, 0024] indicates  that the ingested data may be analyzed to determine an expected harvest date or harvest window. [0012] indicates that this data may be output directly to farmers, to third parties or in a harvest advisory tool. [0069] indicates that users may be able to view various aspects of the harvest advisory model using a display.)
	Mewes does not appear to explicitly teach 
	creating and storing in computer memory an equilibrium moisture content time series for a specific geo-location based, at least in part, on the plurality of values crop seed data and weather data, where the equilibrium moisture content time series represents average daily dry-basis equilibrium moisture content fraction over a series of time data points;
	… calculating and storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data;
	…creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location based, at least in part, on the equilibrium moisture content time series, the R6 moisture content for the specific hybrid seed, and a calculated drying coefficient for the specific hybrid seed, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time;
	However, Maiorano—directed to analogous art—teaches
	creating and storing in computer memory an equilibrium moisture content time series for a specific geo-location based, at least in part, on the plurality of values crop seed data and weather data, (Maiorano: Page 89, equation (9) shows a formula used to compute the equilibrium moisture content as described in the preceding paragraph. Page 89, left column, last paragraph indicates that the model runs on an hourly basis, so the collection of computed equilibrium moisture content values for each of the hours constitutes a time series. In the combination with Mewes, it is understood that these processes are performed by a computer, so the computed values would necessarily be stored (at least temporarily) in memory. As is clear from considering equation (9) and subsequent paragraph on page 89, humidity and temperature are taken into account. This data is understood to correspond both to weather data and to indicate that the time series is for a specific geo-location since the weather data must be collected at a location (see also page 89, first paragraph of section 2.4. for a specific geo-location used in the authors’ experiments. The constants c, k, and n are constants specific to the considered material (in this case corn) as described following equation (9). These constants are understood to be part of the crop seed data. This understanding appears to be justified as the only values which could be understood as crop seed data in the specification are the Chung-Pfost constants described at [0121] of the instant specification.)
	where the equilibrium moisture content time series represents average daily dry-basis equilibrium moisture content fraction over a series of time data points; (Maiorano: As described above, the time series is computed hourly (i.e. over a series of time data points). As described at page 89, paragraph preceding equations (8) and (9), the equilibrium moisture content is for a percent (i.e. a fraction out of 100) for dry basis equilibrium moisture content. Page 89, left column, last paragraph indicates that computing the dry-down values on a daily basis is common.)
	… calculating and storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data; (Maiorano: Page 88, equation 4 shows the formula for computing the moisture content of the seed at physiological maturity. As described at page 86, last sentence continuing onto page 87 indicates that for corn physiological maturity corresponds to the “black layer” stage. As indicated at [0006] of the instant specification, this corresponds to the “R6 stage”. Page 88, right column, first few sentences indicates that moisture content at physical maturity may be an input to the MIMYCS.Moisture module. This value is used to calibrate the exponential model shown on page 88, equation (3). The calibration step is equation (6) and preceding explanation. The calculation of the physiological maturity which is input to the MIMYCS.Moisture module is described on page 89, section 2.4., first paragraph. In particular, “moisture at physiological maturity was calculated as the average of the moisture in the day of observation of the black layer and the moisture in the previous survey.” Table 2 on page 91 shows the result for a variety of particular hybrids. In the combination with Mewes, it is understood that this process is performed by a computer so the values are necessarily stored (at least temporarily) in memory.)
	…creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location based, at least in part, on the equilibrium moisture content time series, the R6 moisture content for the specific hybrid seed, and a calculated drying coefficient for the specific hybrid seed, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time; (Maiorano: Page 88, last paragraph describes using the differential equation shown in equation (7) to compute the dry down of the grain. Since the dry-down calculation begins at physiological maturity (i.e. “black layer” or “R6 stage”), the value for grain moisture at this stage (discussed just prior at paragraph containing equation (4)) corresponds to the initial condition for the differential equation. The values Me in equation (7) are the values for the equilibrium moisture content. The value k is understood to correspond to the calculated drying coefficient. As described at the beginning of page 89, this value was calculated by another author to be k=0.0281.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Mewes to use the specific techniques for computing dry-down taught by Maiorano because a person in possession of the teaching 
	
	Claims 12, 14, and 20 are substantially similar to claims 2, 4, and 10, respectively, and are rejected with the same rationale in view of the rejection of claim 11, mutatis mutandis.

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Mewes” (US 2017/0061299 A1) in view of “Maiorano” (MIMYCS: Moisture, a process-based model of moisture content in developing maize kernels), further in view of “Hoogenboom” (Contribution of agrometeorology to the simulation of crop production and its applications).

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Mewes teaches
	wherein the weather data comprises digital data representing values for… historical average relative humidity ([0053] describe the rate of drying being determined using relative humidity.)
	and historical saturated vapor pressure for a given temperature for the one or more fields. ([0029] describe getting vapor diffusion data (i.e., vapor pressure) for determining grain drying models)
	Mewes does not appear to explicitly teach 
	 historical average, maximum, and minimum daily temperature, historical daily dewpoint temperatures,
	However, Maiorano—directed to analogous art—teaches
	historical average, maximum, and minimum daily temperature, …and historical saturated vapor pressure for a given temperature for the one or more fields. (Page 87, equation (1) shows a computation of an average temperature used by the model. Page 89, second to last paragraph of section 2.3. describes the model using minimum and maximum daily temperatures. Page 89, first full paragraph indicates that the equilibrium moisture content is computed for a particular vapor pressure.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because the model inputs are part of the method taught by Maiorano.
	The combination of Mewes and Maiorano does not appear to explicitly teach 
	historical daily dewpoint temperatures, 
	However, Hoogenboom—directed to analogous art—teaches
	historical daily dewpoint temperatures, and historical saturated vapor pressure for a given temperature (Hoogenboom, Abstract describes crop modeling and applications of crop models, and the significance of weather to crop modeling. Page 138, right hand column indicates that relative humidity, dew point and vapor pressure express the amount of water present in the air and further indicates that dewpoint temperature may affect dry down. Page 139, left hand column indicates that dewpoint may be used as input to a crop simulation model. Page 140, section 3.4., first paragraph indicates that historical weather data was used. )
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Mewes and Maiorano to use dew point as taught by Hoogenboom because dewpoint is known to affect crop dry-down as described by Hoogenboom on page 138, right hand column, and Mewes and Maiorano are both directed to predicting crop dry-down.

	Claim 13 is substantially similar to claim 3 and is rejected with the same rationale in view of the rejection of claim 11, mutatis mutandis. 

	Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Mewes” (US 2017/0061299 A1) in view of “Maiorano” (MIMYCS: Moisture, a process-based model of moisture content in developing maize kernels), further in view of “Kim” (Technological change and risk management: an application to the economics of corn production).
	
ing claim 5, the rejection of claim 1 is incorporated herein. Mewes does not appear to explicitly teach 
	wherein calculation of the R6 moisture content comprises: 	
	deriving a dry down start date coefficient based, at least in part, on R6 data for the specific hybrid seed; 
	deriving a dry down adjustment factor based, at least in part, on relative maturity of the specific hybrid seed; 
	calculating an R6 moisture content for the specific hybrid seed using the dry down start date coefficient, the dry down adjustment factor, the relative maturity of the specific hybrid seed, and a baseline maturity duration timeframe.
	However, Maiorano—directed to analogous art—teaches
	wherein calculation of the R6 moisture content comprises: 	(Maiorano: Page 88, equation 3 shows the formula for computing the moisture content. Equation (4) shows this computation for the time of physiological maturity.  As described at page 86, last sentence continuing onto page 87 indicates that for corn physiological maturity corresponds to the “black layer” stage. As indicated at [0006] of the instant specification, this corresponds to the “R6 stage”. Page 88, right column, first few sentences indicates that moisture content at physical maturity may be an input to the MIMYCS.Moisture module. This value is used to calibrate the exponential model shown on page 88, equation (3). The calibration step is equation (6) and preceding explanation. The calculation of the physiological maturity which is input to the MIMYCS.Moisture module is described on page 89, section 2.4., first paragraph. In particular, “moisture at physiological maturity was calculated as the average of the moisture in the day of observation of the black layer and the moisture in the previous survey.” Table 2 on page 91 shows the result for a variety of particular hybrids. In the combination with Mewes, it is understood that this process is performed by a computer so the values are necessarily stored (at least temporarily) in memory.)
	deriving a dry down start date coefficient based, at least in part, on R6 data for the specific hybrid seed; (Maiorano, page 88, equation (3) uses the parameters M_0 and a. The parameter a in turn depends on tfis, which is interpreted as the dry down start date coefficient. Table 2 on page 91 shows this 
	… a dry down adjustment factor (Maiorano, page 88, equation (3) uses the parameters M0 and a. The parameter M0 is being interpreted as the dry down adjustment factor.) 
	calculating an R6 moisture content for the specific hybrid seed using the dry down start date coefficient, the dry down adjustment factor, …and a baseline maturity duration timeframe. (Maiorano: Page 88, equation 3 shows the formula for computing the moisture content. Equation (4) shows this computation for the time of physiological maturity.  The computation makes use of M0 (i.e., a dry down adjustment factor) and tfis(i.e., a dry down start date coefficient, which could also be reasonably interpreted as a baseline maturity duration timeframe as the claim does not require that these elements be distinct).) 
	The combination of Mewes and Maiorano does not appear to explicitly teach 
	deriving a dry down adjustment factor based, at least in part, on relative maturity of the specific hybrid seed; 
	calculating an R6 moisture content for the specific hybrid seed using the dry down start date coefficient, the dry down adjustment factor, the relative maturity of the specific hybrid seed, and a baseline maturity duration timeframe.
	However, Kim—directed to analogous art—teaches
	deriving a dry down adjustment factor based, at least in part, on relative maturity of the specific hybrid seed;  (Abstract describes applying economic analysis to corn production decisions. Section 6.3. describes corn moisture. In particular, the first paragraph indicates that they found that mean, variance and skewness of moisture is a function of relative maturity. Table 4 provides the particular coefficients which would be used in the linear equation to determine moisture based on relative maturity.)
	calculating an R6 moisture content for the specific hybrid seed using the dry down start date coefficient, the dry down adjustment factor, the relative maturity of the specific hybrid seed, and a baseline maturity duration timeframe. (In the combination with Mewes and Maiorano, Maiorano teaches calculating an R6 moisture content using a dry down start date coefficient, a dry down adjustment factor and a baseline maturity duration timeframe. If the function taught by Kim were used to 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Mewes and Maiorano to use relative maturity to estimate moisture content as taught by Kim because “the effects of RM on mean corn grain moisture are positive and become significant as one moves north.” That is, particularly in northern regions, relative maturity is an important predictor of moisture, meaning that a moisture estimate would be improved by taking this data into account, resulting in a more accurate moisture prediction. 
	 
	Regarding claim 8, the rejection of claim 5 is incorporated herein. Mewes does not appear to explicitly teach 
	wherein the baseline maturity duration timeframe is configured based upon a type of the hybrid seed.  
	However, Maiorano—directed to analogous art—teaches
	wherein the baseline maturity duration timeframe is configured based upon a type of the hybrid seed.  (Maiorano, page 88, equation (3) uses the parameters M_0 and a. The parameter a in turn depends on tfis, which is interpreted as the baseline maturity duration timeframe. Table 2 on page 91 shows this parameter (i.e., DD to physiological maturity) as being based on measured R6 data for the particular seed.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claims 15 and 18 are substantially similar to claims 5 and 8, respectively, and are rejected with the same rationale in view of the rejection of claim 11, mutatis mutandis.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Mewes” (US 2017/0061299 A1) in view of “Maiorano” (MIMYCS: Moisture, a process-based model of moisture content in developing maize kernels), further in view of “Kim” (Technological change and risk management: an application to the economics of corn production), and further in view of “Nielsen” (Delayed Planting Effects on Flowering and Grain Maturation of Dent Corn), and further in view of “Tang” (Machine Vision for Automated Corn Plant Spacing, Growth Stage and Population Measurements – Part II: Plant Identification).

	Regarding claim 6, the rejection of claim 5 is incorporated herein. Mewes, Maiorano and Kim does not appear to explicitly teach 
	wherein the dry down start date coefficient is calculated as a median of a posterior distribution of R6 dates for the specific hybrid seed, where the posterior distribution of R6 dates is a compilation of historical R6 dates for the specific hybrid seed measured across one or more fields. 
	However, Nielsen—directed to analogous art—teaches
	wherein the dry down start date coefficient is calculated as a [average] of a posterior distribution of R6 dates for the specific hybrid seed, where the posterior distribution of R6 dates is a compilation of historical R6 dates for the specific hybrid seed measured across one or more fields. (Abstract describes identifying the growing degree day ratings of corn. The methods performed are described in the “Materials and Methods” section, starting page 550. In particular, page 551, second paragraph indicates that date of physiological maturity is one of the measurements taken. The section “Hybrid Growing Degree Day Means for Optimum Planting Dates”, starting page 553, describes determining means (i.e., averages) of the R6 dates for the hybrid measurements. The various observed dates are taken to the posterior distribution of R6 dates as defined by the claim.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Mewes, Maiorano, and Kim to compute the dry down start date coefficient based on a posterior distribution of R6 dates as taught by Nielsen and described above because this day may be used to determine GDD (growing degree 
	The combination of Mewes, Maiorano, Kim and Nielsen does not appear to explicitly teach 
	calculated as a median of a posterior distribution
	However, Tang—directed to analogous art—teaches
	calculated as a median of a posterior distribution (Tang, Page 9, first paragraph describes determining the median of a distribution. To clarify, Tang is only relied upon to teach using a median as a measure of central tendency, and would be used in place of the mean taught by Nielsen described above.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Mewes, Maiorano, Kim and Nielsen to use a median as taught by Tang because the median of a distribution is highly robust to the effect of outliers as described by Tang on page 9, first paragraph.

	Claim 16 is substantially similar to claim 6 and is rejected with the same rationale in view of the rejection of claim 15, mutatis mutandis.

	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Mewes” (US 2017/0061299 A1) in view of “Maiorano” (MIMYCS: Moisture, a process-based model of moisture content in developing maize kernels), further in view of “Kim” (Technological change and risk management: an application to the economics of corn production), and further in view of “Bramati” (Robust estimators for the fixed effects panel data model).

	Regarding claim 7, the rejection of claim 5 is incorporated herein. Mewes and Maiorano does not appear to explicitly teach
	wherein the dry down adjustment factor is calculated as a median of a posterior distribution of variation between observed maturity dates and estimated R6 dates for the specific hybrid seed measured across one or more fields.
	However, Kim—directed to analogous art—teaches
	wherein the dry down adjustment factor is calculated as a [average] of a posterior distribution of variation between observed maturity dates and estimated R6 dates for the specific hybrid seed measured across one or more fields. (Abstract describes applying economic analysis to corn production decisions. Section 6.3. describes corn moisture. In particular, the first paragraph indicates that they found that mean, variance and skewness of moisture is a function of relative maturity. Table 4 provides the particular coefficients which would be used in the linear equation to determine moisture based on relative maturity. The estimated R6 date corresponds to an input to the regression function whereas the coefficients correspond to the data relating variation of observed maturity dates (used to fit the function) to the input R6 date. Performing a linear regression as taught by Kim corresponds to computing an average.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 5.
	The combination of Mewes, Maiorano and Kim does not appear to explicitly teach 
calculated as a median of a posterior distribution of variation
	However, Bramati—directed to analogous art—teaches
	calculated as a median of a posterior distribution of variation (Bramati, Page 525, equation (3) shows an equation that models a regression problem in which the y value is to be obtained from the explanatory variables x as described in the subsequent paragraph. To solve this regression problem, Bramati makes use of median centering as shown on page 527, equations (8) and (9) and explained in the surrounding paragraph. Bramati then uses a robust regression estimator to identify the regression parameter beta (see equation 10), after which the estimator is obtained by ignoring the error in equation (7). The median of the y values shown in figure (8) is the median of the empirical distribution of the observed y’s.)
	To clarify, Kim teaches determining a dry down adjustment factor, but uses simple linear regression, which corresponds to computing an average, whereas Bramati teaches computing a median as a substitute for simple linear regression. 


	Claim 17 is substantially similar to claim 7 and is rejected with the same rationale in view of the rejection of claim 15, mutatis mutandis.

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Mewes” (US 2017/0061299 A1) in view of “Maiorano” (MIMYCS: Moisture, a process-based model of moisture content in developing maize kernels), further in view of “Piggott” (Simulation of corn in-field drydown).
	
	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Mewes teaches
	wherein creation of the grain dry down time series comprises: calculating a rate of change in moisture value for the specific hybrid seed at a specific time, ((Mewes, [0009, 0024, 0029] indicates that the system may predict dry-down of a crop over time, including a simulation of expected drydown. The simulation of dry-down of the crop in the particular field over time necessarily includes a plurality of time values (otherwise it would not be “over time”), and consequently constitute a time series. [0067] describes a harvest advisory tool that computes the rate of crop-dry down. That is, it computes the rate of change in moisture value. [0067-0068] indicate that this may be done at certain times.)
	 …compiling the calculated rate of change in moisture values to create the grain dry down time series. ((Mewes, [0009, 0024, 0029] indicates that the system may predict dry-down of a crop over time, including a simulation of expected drydown. The simulation of dry-down of the crop in the particular 
	Mewes does not appear to explicitly teach 
	where the rate of change in moisture equals a difference between the moisture content within the specific hybrid seed and the equilibrium moisture content at a specific time, multiplied by a dry down coefficient; 
	determining the moisture content within the specific hybrid seed based on the R6 moisture content for the specific hybrid seed; 
	deriving the equilibrium moisture content from the equilibrium moisture content time series at the specific time calculated; 
	determining the dry down coefficient based upon a function of relative maturity expressed in days; 
	However, Maiorano—directed to analogous art—teaches
	where the rate of change in moisture equals a difference between the moisture content within the specific hybrid seed and the equilibrium moisture content at a specific time, multiplied by a dry down coefficient; (Maiorano, Page 88, equation (7) shows a differential equation used to estimate moisture content. The value M corresponds to moisture content, Me corresponds to equilibrium water content and k is a parameter. M-Me corresponds to the different between moisture content within the seed and equilibrium moisture content at the time t. This is multiplied by k (or –k), either of which could be understood to be the drying coefficient.)
	determining the moisture content within the specific hybrid seed based on the R6 moisture content for the specific hybrid seed; (Maiorano, Page 88, paragraph including equation (7) indicates that this differential equation is used to estimate moisture content starting with maturity (i.e. R6). That is, the R6 starting moisture value would be used as the initial condition for the differential equation.)
	deriving the equilibrium moisture content from the equilibrium moisture content time series at the specific time calculated; (Maiorano: As described above, the equilibrium moisture content is computed at a given time according to equation (9) on page 89. As described in the last paragraph of 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Mewes and Maiorano does not appear to explicitly teach
	determining the dry down coefficient based upon a function of relative maturity expressed in days;
	However, Piggott—directed to analogous art—teaches
determining the dry down coefficient based upon a function of relative maturity expressed in days; (Piggott, page 11, first equation shows that the rate of dry down is proportional to the difference between moisture content and equilibrium moisture content. The proportionality constant (i.e. the dry down coefficient) is k. Page 49, first paragraph describes determining the proportionality constant using a measure of physiological maturity. A measure of maturity expressed in days is in the second sentence on page 32.)
	The combination of Mewes and Maiorano and Piggott are analogous art because all are directed to simulating the dry-down of corn. It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Mewes and Maiorano to fit/calculate the dry-down coefficient as taught by Piggott because “Many research findings have emphasized that genotype specific traits such as phenological timing…influence the rate of drydown”.  That is, the rate of drydown may be computed more accurately based on knowledge of phenological timing (i.e., relative maturity).
	
mutatis mutandis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, and 16-20 of U.S. Patent No. US 10,586,158 B2 (see chart below for the correspondence between particular claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the instant application are obvious in view of the claims from the published patent identified in the chart below. Claim elements which correspond are shown in bold.

Instant Application
US 10,586,158 B2
1. A method comprising:
receiving over a digital data communication network at an agricultural intelligence computer system comprising one or more processors and digital memory, electronic digital data comprising a plurality of values representing crop seed data and weather data for one or more agricultural fields;
using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, creating and storing in computer memory an equilibrium moisture content time series for a specific geo-location based, at least in part, on the plurality of values crop seed data and weather data, where the equilibrium moisture content time series represents average daily dry-basis equilibrium moisture content fraction over a series of time data points;
using digitally programmed logic in a grain moisture logic of the agricultural intelligence computer system, calculating and storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data;
using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location based, at least in part, on the equilibrium moisture content time series, the R6 moisture content for the specific hybrid seed, and a calculated drying coefficient for the specific hybrid seed, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time;
and
using digitally programmed logic of the agricultural intelligence computer system, displaying a harvest time recommendation for harvesting crop grown on one or more agricultural fields based, at least in part, on the electronic digital data.

1. A computer-implemented method comprising:
receiving crop seed data and weather data that has been measured in one or more agricultural fields;
receiving over a digital data communication network at an agricultural intelligence computer system comprising one or more processors and digital memory, electronic digital data comprising a plurality of values representing the measured crop seed data and weather data that have been measured for the one or more agricultural fields;
using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, creating and storing in computer memory an equilibrium moisture content time series for a specific geo-location based, at least in part, on the plurality of values representing crop seed data and weather data, where the equilibrium moisture content time series represents average daily dry-basis equilibrium moisture content fraction over a series of time data points;
using digitally programmed logic in a grain moisture logic of the agricultural intelligence computer system, calculating and storing in computer memory a starting R6 moisture content for a specific hybrid seed based, at least in part, on a probabilistic estimated distribution of starting R6 moisture content for the specific hybrid seed using the plurality of values representing crop seed data, the probabilistic estimated distribution being generated using a Markov chain Monte Carlo algorithm to sample the plurality of values into a distribution to obtain the probabilistic estimated distribution;
using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location based, at least in part, on the equilibrium moisture content time series, the R6 starting moisture content for the specific hybrid seed, and a calculated drying coefficient for the specific hybrid seed, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time;
using digitally programmed logic in a harvest recommendation logic of the agricultural intelligence computer system, determining a harvest time recommendation for harvesting crop grown from the specific hybrid seed planted based, at least in part, on the grain dry down time series;
transmitting over a digital data communication network the harvest time recommendation to a client device configured for displaying the harvest time recommendation to an agricultural field manager of the one or more agricultural fields.

2. The method of claim 1, wherein the crop seed data includes digital data representing estimated relative maturity of the specific hybrid seed and R6 data for the specific hybrid seed that is based upon historical phenology modeling data.
2. The method of claim 1, wherein the crop seed data includes digital data representing estimated relative maturity of the specific hybrid seed and R6 data for the specific hybrid seed that is based upon historical phenology modeling data.
3. The method of claim 1, wherein the weather data comprises digital data representing values for historical average, maximum, and minimum daily temperature, historical daily dewpoint temperatures, historical average relative humidity, and historical saturated vapor pressure for a given temperature for the one or more fields.
3. The method of claim 1, wherein the weather data comprises digital data representing values for historical average, maximum, and minimum daily temperature, historical daily dewpoint temperatures, historical average relative humidity, and historical saturated vapor pressure for a given temperature for the one or more fields.
4. The method of claim 1, wherein creation of the equilibrium moisture content time series by the equilibrium moisture content logic comprises:
deriving an average daily dry-basis equilibrium moisture content fraction value at a specific time using computer execution of a digital representation of a Chung-Pfost equation;
compiling the equilibrium moisture content time series using derived average daily dry-basis equilibrium moisture content fraction values over a series of time data points.

4. The method of claim 1, wherein creation of the equilibrium moisture content time series by the equilibrium moisture content logic comprises:
deriving an average daily dry-basis equilibrium moisture content fraction value at a specific time using computer execution of a digital representation of a Chung-Pfost equation;
compiling the equilibrium moisture content time series using derived average daily dry-basis equilibrium moisture content fraction values over a series of time data points.

5. The method of claim 1, wherein calculation of the R6 moisture content comprises:
deriving a dry down start date coefficient based, at least in part, on R6 data for the specific hybrid seed; (The median from claim 6 corresponds to the dry down start date coefficient.)
deriving a dry down adjustment factor based, at least in part, on relative maturity of the specific hybrid seed;
calculating an R6 moisture content for the specific hybrid seed using the dry down start date coefficient, the dry down adjustment factor, the relative maturity of the specific hybrid seed, and a baseline maturity duration timeframe.

5. The method of claim 1, wherein calculation of the R6 starting moisture content comprises:
deriving the probabilistic estimated distribution of grain moisture content based, at least in part, on R6 data for the specific hybrid seed;
deriving an R6 adjustment factor based, at least in part, on relative maturity of the specific hybrid seed;
calculating the R6 starting moisture content for the specific hybrid seed using the estimated distribution of grain moisture content, the R6 adjustment factor, the relative maturity of the specific hybrid seed, and a baseline maturity duration timeframe.

6. The method of claim 5, wherein the probabilistic estimated distribution of grain moisture content comprises a posterior distribution of R6 starting moisture content for the specific hybrid seed, where the posterior distribution of R6 starting moisture content is a compilation of historical R6 starting moisture content for the specific hybrid seed measured across one or more fields, and wherein calculating a R6 starting moisture content comprises calculating a median of the probabilistic estimated distribution.

6. The method of claim 5, wherein the dry down start date coefficient is calculated as a median of a posterior distribution of R6 dates for the specific hybrid seed, where the posterior distribution of R6 dates is a compilation of historical R6 dates for the specific hybrid seed measured across one or more fields
6. The method of claim 5, wherein the probabilistic estimated distribution of grain moisture content comprises a posterior distribution of R6 starting moisture content for the specific hybrid seed, where the posterior distribution of R6 starting moisture content is a compilation of historical R6 starting moisture content for the specific hybrid seed measured across one or more fields, and wherein calculating a R6 starting moisture content comprises calculating a median of the probabilistic estimated distribution.
7. The method of claim 5, wherein the dry down adjustment factor is calculated as a median of a posterior distribution of variation between observed maturity dates and estimated R6 dates for the specific hybrid seed measured across one or more fields.
7. The method of claim 5, wherein the R6 adjustment factor is calculated as a median of a posterior distribution of variation between observed maturity dates and estimated R6 dates for the specific hybrid seed measured across one or more fields.
8. The method of claim 5, wherein the baseline maturity duration timeframe is configured based upon a type of the hybrid seed.
8. The method of claim 5, wherein the baseline maturity duration timeframe is configured based upon a type of the hybrid seed.
9. The method of claim 1, wherein creation of the grain dry down time series comprises:
calculating a rate of change in moisture value for the specific hybrid seed at a specific time, where the rate of change in moisture equals a difference between the moisture content within the specific hybrid seed and the equilibrium moisture content at a specific time, multiplied by a dry down coefficient;
determining the moisture content within the specific hybrid seed based on the R6 moisture content for the specific hybrid seed;
deriving the equilibrium moisture content from the equilibrium moisture content time series at the specific time calculated;
determining the dry down coefficient based upon a function of relative maturity expressed in days;
compiling the calculated rate of change in moisture values to create the grain dry down time series.

9. The method of claim 1, wherein creation of the grain dry down time series comprises:
calculating a rate of change in moisture value for the specific hybrid seed at a specific time, where the rate of change in moisture equals a difference between the moisture content within the specific hybrid seed and the equilibrium moisture content at a specific time, multiplied by a drying coefficient;
determining the moisture content within the specific hybrid seed based on the R6 starting moisture content for the specific hybrid seed;
deriving the equilibrium moisture content from the equilibrium moisture content time series at the specific time for which the rate of change in moisture is calculated;
determining the drying coefficient based upon a function of relative maturity expressed in days;
compiling the calculated rate of change in moisture values to create the grain dry down time series.

10. The method of claim 1, wherein determining the harvest recommendation is based upon selecting a date from the grain dry down time series where the grain moisture equals a target moisture value.
10. The method of claim 1, wherein determining the harvest recommendation is based upon selecting a date from the grain dry down time series where the grain moisture equals a target moisture value.
11. One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method comprising the steps of:
receiving over a digital data communication network at an agricultural intelligence computer system comprising one or more processors and digital memory, electronic digital data comprising a plurality of values representing crop seed data and weather data for one or more agricultural fields;
using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, creating and storing in computer memory an equilibrium moisture content time series for a specific geo-location based, at least in part, on the plurality of values crop seed data and weather data, where the equilibrium moisture content time series represents average daily dry-basis equilibrium moisture content fraction over a series of time data points;
using digitally programmed logic in a grain moisture logic of the agricultural intelligence computer system, calculating and storing in computer memory an R6 moisture content for a specific hybrid seed based, at least in part, on the plurality of values representing crop seed data;
using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location based, at least in part, on the equilibrium moisture content time series, the R6 moisture content for the specific hybrid seed, and a calculated drying coefficient for the specific hybrid seed, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time;
using digitally programmed logic in a harvest recommendation logic of the agricultural intelligence computer system, determining and displaying a harvest time recommendation for harvesting crop grown from the specific hybrid seed planted based, at least in part, on the grain dry down time series.

11. One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method comprising the steps of:
receiving crop seed data and weather data that has been measured in one or more agricultural fields;
receiving over a digital data communication network at an agricultural intelligence computer system comprising one or more processors and digital memory, electronic digital data comprising a plurality of values representing crop seed data and weather data for one or more agricultural fields;
using digitally programmed logic in an equilibrium moisture content logic of the agricultural intelligence computer system, creating and storing in computer memory an equilibrium moisture content time series for a specific geo-location based, at least in part, on the plurality of values crop seed data and weather data, where the equilibrium moisture content time series represents average daily dry-basis equilibrium moisture content fraction over a series of time data points;
using digitally programmed logic in a grain moisture logic of the agricultural intelligence computer system, calculating and storing in computer memory an R6 starting moisture content for a specific hybrid seed based, at least in part, on a probabilistic estimated distribution of starting R6 moisture content for the specific hybrid seed using the plurality of values representing crop seed data, the 
using digitally programmed logic in a grain dry down logic of the agricultural intelligence computer system, creating and storing in computer memory a grain dry down time series for the specific hybrid seed at the specific geo-location based, at least in part, on the equilibrium moisture content time series, the R6 starting moisture content for the specific hybrid seed, and a calculated drying coefficient for the specific hybrid seed, where the grain dry down time series represents moisture levels of the specific hybrid seed at given points in time;
using digitally programmed logic in a harvest recommendation logic of the agricultural intelligence computer system, determining a harvest time recommendation for harvesting crop grown from the specific hybrid seed planted based, at least in part, on the grain dry down time series;
transmitting over a digital data communication network the harvest time recommendation to a client device configured for displaying the harvest time recommendation to an agricultural field manager of the one or more agricultural fields.

12. The one or more non-transitory storage media of claim 11, wherein the crop seed data includes digital data representing estimated relative maturity of the specific hybrid seed and R6 data for the specific hybrid seed that is based upon historical phenology modeling data.
12. The one or more non-transitory storage media of claim 11, wherein the crop seed data includes digital data representing estimated relative maturity of the specific hybrid seed and R6 data for the specific hybrid seed that is based upon historical phenology modeling data.
13. The one or more non-transitory storage media of claim 11, wherein the weather data comprises digital data representing values for historical average, maximum, and minimum daily temperature, historical daily dewpoint temperatures, historical average relative humidity, and historical saturated vapor pressure for a given temperature for the one or more fields.
13. The one or more non-transitory storage media of claim 11, wherein the weather data comprises digital data representing values for historical average, maximum, and minimum daily temperature, historical daily dewpoint temperatures, historical average relative humidity, and historical saturated vapor pressure for a given temperature for the one or more fields.
14. The one or more non-transitory storage media of claim 11, wherein creation of the equilibrium moisture content time series by the equilibrium moisture content logic comprises:
deriving an average daily dry-basis equilibrium moisture content fraction value at a specific time using computer execution of a digital representation of a Chung-Pfost equation;
compiling the equilibrium moisture content time series using derived average daily dry-basis equilibrium moisture content fraction values over a series of time data points.

14. The one or more non-transitory storage media of claim 11, wherein creation of the equilibrium moisture content time series by the equilibrium moisture content logic comprises:
deriving an average daily dry-basis equilibrium moisture content fraction value at a specific time using computer execution of a digital representation of a Chung-Pfost equation;
compiling the equilibrium moisture content time series using derived average daily dry-basis equilibrium moisture content fraction values over a series of time data points.

15. The one or more non-transitory storage media of claim 11, wherein calculation of the R6 moisture content comprises:
deriving a dry down start date coefficient based, at least in part, on R6 data for the specific hybrid seed; (The median from claim 16 corresponds to the dry down start date coefficient.)
deriving a dry down adjustment factor based, at least in part, on relative maturity of the specific hybrid seed;
calculating an R6 moisture content for the specific hybrid seed using the dry down start date coefficient, the dry down adjustment factor, the relative maturity of the specific hybrid seed, and a baseline maturity duration timeframe.

15. The one or more non-transitory storage media of claim 11,
wherein calculation of the R6 starting moisture content comprises:
deriving the probabilistic estimated distribution of grain moisture content based, at least in part, on R6 data for the specific hybrid seed;
deriving an R6 adjustment factor based, at least in part, on relative maturity of the specific hybrid seed;
calculating the R6 starting moisture content for the specific hybrid seed using the estimated distribution of grain moisture content, the R6 adjustment factor, the relative maturity of the specific hybrid seed, and a baseline maturity duration timeframe.

16. The one or more non-transitory storage media of claim 15, wherein the estimated probabilistic distribution of grain moisture content comprises a median of a posterior distribution of grain moisture content for R6 dates for the specific hybrid seed, where the posterior distribution of grain moisture content for R6 dates is a compilation based upon historical grain moisture content on R6 dates for the specific hybrid seed measured across one or more fields.

16. The one or more non-transitory storage media of claim 15, wherein the dry down start date coefficient is calculated as a median of a posterior distribution of R6 dates for the specific hybrid seed, where the posterior distribution of R6 dates is a compilation of historical R6 dates for the specific hybrid seed measured across one or more fields.
16. The one or more non-transitory storage media of claim 15, wherein the estimated probabilistic distribution of grain moisture content comprises a median of a posterior distribution of grain moisture content for R6 dates for the specific hybrid seed, where the posterior distribution of grain moisture content for R6 dates is a compilation based upon historical grain moisture content on R6 dates for the specific hybrid seed measured across one or more fields.
17. The one or more non-transitory storage media of claim 15, wherein the dry down adjustment factor is calculated as a median of a posterior distribution of variation between observed maturity dates and estimated R6 dates for the specific hybrid seed measured across one or more fields.
17. The one or more non-transitory storage media of claim 15, wherein the R6 adjustment factor is calculated as a median of a posterior distribution of variation between observed maturity dates and estimated R6 dates for the specific hybrid seed measured across one or more fields.
18. The one or more non-transitory storage media of claim 15, wherein the baseline maturity duration timeframe is configured based upon a type of the hybrid seed.
18. The one or more non-transitory storage media of claim 15, wherein the baseline maturity duration timeframe is configured based upon a type of the hybrid seed.
19. The one or more non-transitory storage media of claim 11, wherein creation of the grain dry down time series comprises:
calculating a rate of change in moisture value for the specific hybrid seed at a specific time, where the rate of change in moisture equals a difference between the moisture content within the specific hybrid seed and the equilibrium moisture content at a specific time, multiplied by a dry down coefficient;
determining the moisture content within the specific hybrid seed based on the R6 moisture content for the specific hybrid seed;
deriving the equilibrium moisture content from the equilibrium moisture content time series at the specific time calculated;
determining the dry down coefficient based upon a function of relative maturity expressed in days;
compiling the calculated rate of change in moisture values to create the grain dry down time series.

19. The one or more non-transitory storage media of claim 11,
wherein creation of the grain dry down time series comprises:
calculating a rate of change in moisture value for the specific hybrid seed at a specific time, where the rate of change in moisture equals a difference between the moisture content within the specific hybrid seed and the equilibrium moisture content at a specific time, multiplied by a drying coefficient;
determining the moisture content within the specific hybrid seed based on the R6 starting moisture content for the specific hybrid seed;
deriving the equilibrium moisture content from the equilibrium moisture content time series at the specific time for which the rate of change in moisture is calculated;
determining the drying coefficient based upon a function of relative maturity expressed in days;
compiling the calculated rate of change in moisture values to create the grain dry down time series.

20. The one or more non-transitory storage media of claim 11, wherein determining the harvest recommendation is based upon selecting a date from the grain dry down time series where the grain moisture equals a target moisture value.
20. The one or more non-transitory storage media of claim 11, wherein determining the harvest recommendation is based upon selecting a date from the grain dry down time series where the grain moisture equals a target moisture value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121